Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
December 12, 2013.




                                    In The

                   Fourteenth Court of Appeals

                              NO. 14-13-01051-CV



                  IN RE EDWARD R. NEWSOME, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             179th District Court
                            Harris County, Texas
                        Trial Court Cause No. 441673

                       MEMORANDUM OPINION

      On November 22, 2013, relator Edward R. Newsome filed a petition for writ
of mandamus in this Court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R.
App. P. 52. In the petition, relator complains of the denial of compensation by
Susan Combs, Texas Comptroller of Public Accounts, for his purported wrongful
imprisonment.
      The Comptroller’s denial of a claim for compensation is not reviewable by
appeal, but a claimant may seek review through a mandamus proceeding. In re
Allen, 366 S.W.3d 696, 701 (Tex. 2012) (orig. proceeding) (citing Tex. Civ. Prac.
& Rem. Code Ann. § 103.051(e)). However, the original proceeding must be filed
in the Texas Supreme Court because only that court may issue a writ of mandamus
against an officer of the executive department of this state, such as the
Comptroller. Id.; In re Smith, 333 S.W.3d 582, 585 (Tex. 2011) (orig. proceeding).
Therefore, we do not have jurisdiction over the Comptroller. See Tex. Gov’t Code
Ann. § 22.221.

      Accordingly, we dismiss relator’s petition for lack of jurisdiction.


                                                   PER CURIAM

Panel Consists of Justices McCally, Busby, and Wise.




                                          2